DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. § 103 as being unpatentable over US Patent Application Publication No. 2014/0287178 A1 (herein “Clayfield”) in view of US Patent No. 6,047,740 (herein “Ikeda”) and Rubber Chemistry and Technology 2003, 76, 694-718 (herein “Ferradino”). A copy of Ferradino is attached to the Information Disclosure Statement submitted on Aug. 14, 2020.
As to claim 1: Clayfield describes a composition (see Ex. 3 in Table 3) comprising an ethylene/propylene/diene copolymer having an MV of 85-86 (see Nordel IP 4785 HM and Table 1), corresponding to present component A); an ethylene/butene copolymer having an MV of 53-54 (see Engage 7387 HM and Table 1), corresponding to present component B); carbon black (see N550 in Table 2), corresponding to present component D); and a peroxide (see Luperox F40P-SP2 in Table 2), corresponding to present component F).
The composition further includes zinc oxide (see Table 2) and a hindered phenol (see Irganox 1035 in Table 2).
Clayfield does not disclose the presently recited magnesium oxide or hindered amine antioxidant, corresponding to present components C) and E), respectively.
Ikeda describes rubber compositions comprising magnesium oxide and no zinc-containing compound (see the abstract). Ikeda discloses that when a rubber composition comprising a zinc-containing compound is used for a radiator hose, a heater hose, or a radiator packing, there is a problem that zinc is eluted into a cooling medium (see col. 1, ll. 10-25). Ikeda further discloses that when a rubber composition comprising magnesium oxide instead of the zinc-containing compound is used for a radiator hose, a heater hose, or a radiator packing, no disadvantage is imparted to mechanical system and excellent aging resistance is obtained (see col. 1, ll. 28-35).
In light of Ikeda one of ordinary skill in the art would have been motivated to use magnesium oxide instead of zinc oxide in Clayfield’s composition in order to improve the compositions’ suitability for a radiator hose, a heater hose, or a radiator packing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have used magnesium oxide instead of zinc oxide in Clayfield’s composition.
Ferradino describes antioxidants for peroxide-cured elastomers (see the abstract). Ferradino discloses that hindered aromatic amines are more compatible with peroxide crosslinking and are more powerful than the hindered phenols (see the first paragraph on p. 703).
In light of Ferradino, one of ordinary skill in the art would have been motivated to use a hindered amine instead of the hindered phenol in Clayfield’s composition in order to take advantage of its greater compatibility and curing power. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have used a hindered amine instead of the hindered phenol in Clayfield’s composition.
As to claim 2: As set forth above, Clayfield describes zinc oxide. In the cited composition of Clayfield, zinc oxide is present in 3 parts per 100 parts of rubber, and carbon black is present in 90 parts per hundred parts of rubber, and thus the weight ratio of carbon black to zinc oxide is 30:1 (See Table 2). As set forth above, Ikeda suggests the use of magnesium oxide instead of zinc oxide. Clayfield does not specifically disclose amounts of carbon black and zinc oxide which correspond to a weight ratio within the presently recited range.
Ikeda further discloses that the amount of magnesium oxide is from 1 to 40 or from 3 to 20 parts by weight per 100 parts of rubber (see col. 2, ll. 17-24), and Ikeda further discloses that when the amount of magnesium oxide is too small, aging resistance may be insufficient, and on the other hand, when the amount of magnesium oxide is too large, aging resistance effect may be saturated to generate an uneconomical result.
In light of Ikeda, one of ordinary skill in the art would have been motivated to use any appropriate amount of magnesium oxide in Clayfield’s composition based upon the desired balance of aging resistance and cost. The use of amounts of magnesium oxide within the range of 4.5 to 40 parts per 100 parts of rubber in Clayfield’s composition would result in a weight ratio of carbon black to magnesium oxide within the presently recited range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have used magnesium oxide in Clayfield’s composition in any appropriate amount within the scope of Ikeda’s range, including amounts within the range of 4.5 to 40 parts per 100 parts of rubber.
As to claim 3: The polymers of the cited composition of Clayfield are present in a weight ratio of 1:1 (see Table 3).
As to claim 4: As set forth above, Clayfield describes zinc oxide and a hindered phenol. In the cited composition of Clayfield, the weight ratio of zinc oxide to hindered phenol is 1.5:1 (See Table 2). As set forth above, Ikeda and Ferradino suggest the use of magnesium oxide and a hindered amine instead of zinc oxide and a hindered phenol.
As to claim 5: The cited polymer Engage 7387 HM has a density of 0.870 g/cc (see below Table 1).
As to claim 6: The sum of the weights of the polymers Engage 7387 HM and Nordel IP 4785 HM in the cited composition of Clayfield is about 37 wt% of the composition.
As to claim 7: The cited polymer Engage 7387 HM is a copolymer of ethylene and butene (see below Table 1).
As to claim 8: As set forth above, Clayfield describes zinc oxide. In the cited composition of Clayfield, the amount of zinc oxide is about 1.1 wt% of the composition (See Table 2). As set forth above, Ikeda suggests the use of magnesium oxide instead of zinc oxide.
As to claim 9: As set forth above, Clayfield describes a hindered phenol. In the cited composition of Clayfield, the amount of hindered phenol is about 0.7 wt% of the composition (See Table 2). As set forth above, Ferradino suggests the use of a hindered amine instead of a hindered phenol.
As to claim 10: Clayfield further discloses that the compositions are useful for various articles such as a hose (see ¶ [0052]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345.  The examiner can normally be reached on Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A HUHN/Primary Examiner, Art Unit 1764